DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The examiner assigned to this case has changed. This Office Action is non-final.

Request for Reconsideration
Applicant’s reply filed 8/18/2022 has been entered. The claims were not amended. Claims 1-8 remain pending, of which claims 1-7 are being considered on their merits. Claim 8 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Objections
Claim 6 is objected to for reciting “plan view”, as “plan” in this context is likely a typo. Correction is required.

Claim Rejections - 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Hoganson et al. (US 2011/0053207; cited in the IDS dated 12/5/2019) as evidenced by the definition of “porosity” (Academic Press Dictionary of Science and Technology (1992); Reference U).  
This rejection addresses the embodiment of “an opening coverage ratio” and “porosity” as defined in the specification at ¶0050 and ¶0055, respectively, as being synonymous for the plain meaning of porosity. See the appended evidentiary (physics) definition of “porosity” and M.P.E.P. § 2111.
Regarding claims 1 and 7, Hoganson teaches a blood vessel model that comprises a pair of channel members (i.e., two channel members top and bottom - a pair; paragraphs 2, 6 and 21 and Fig. 1, items 12 and 14).  Hoganson also teaches that the channel members mutually oppose each other, where each of which includes an opposing face in which a respective microchannel is formed (see microchannel (item 12) and microchannel (item 14) that are formed within; paragraph 21, Fig. 1). Hoganson teaches the blood vessel model has a porous membrane that separates the two channels, where the porous membrane includes a plurality of through-holes penetrating in a thickness direction (porous membrane (item 16) that includes a plurality pores (through-holes) that allows red blood cells to penetrate in the thickness direction) that is disposed between the opposing faces of the pair of channel members (i.e., the porous membrane is disposed between the opposing faces of the top and bottom (pair) channel members) that partitions between the microchannels (paragraphs 21, 24 and 25; Fig. 1, item 16).  The porous membrane is provided with a vascular endothelial cell layer so as to cover one face facing one of the microchannels (porous membrane facing microchannel 12; paragraphs 6, 10 24; Fig. 1).  Hoganson teaches that the through holes have an average opening diameter (i.e., through-holes) from 2.3-13 μm with an average pore size of 6.4 μm (paragraph 24; within the claimed average opening diameter of through-holes from 1 to 20 μm), and that the porosity ranges from 5 percent to 50 percent and also necessary comprises a porous membrane having regions that are not porous (paragraph 24).
Regarding claim 2, Hoganson teaches the porous membrane has a thickness of 0.5 to 10 μm and an average opening diameter of the pores (through-holes) of 6.4 μm, which includes less than or equal to half of the average diameter of the through-hole (i.e., the membrane thickness of the porous membrane is less than or equal to half of the average opening diameter of the through-holes; paragraphs 24 and 26).
Regarding claim 4, Hoganson teaches a cell layer of cells provided at the other face of the porous membrane facing the other microchannel (i.e., a cell layer of smooth muscle cells is on the face of the porous membrane facing the other microchannel of endothelial cells; paragraphs 6, 24 and 27; Fig. 1).
Regarding claim 1, Hoganson does not teach a single embodiment comprising an opening coverage ratio (i.e. porosity) of 30-70%. However, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and M.P.E.P. § 2144.05. In this case, Hoganson expressly contemplates porosity ranges that overlap with the claimed opening coverage ratio (i.e. porosity) ranges, thus rendering the claimed range prima facie obvious absent any showing to the contrary.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claims 3 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Hoganson as applied to 1 above, further in view of Hongo et al. (US2010/0122957; cited in the IDS dated 3/4/2021).
The teachings of Hoganson are relied upon as set forth above.
Regarding claim 3, Hoganson does not explicitly teach that the through-holes are arranged in a honeycomb pattern, that a variation coefficient of opening diameters of the through-holes is less than or equal to 10% and a porosity of the porous membrane is greater than or equal to 50%.  Regarding claim 6, Hoganson does not explicitly teach that the through-holes have flattened shapes in plan view including a major axis and a minor axis.
Regarding claim 3, Hongo teaches a porous film (honeycomb film) having communication holes (Fig. 18C; item 502) that place the through-holes in communication with each other (pores, item 502 are placed such that through holes are in communication with each other; Figs. 18A and 18C; paragraph 191) that are formed inside the porous membrane (formed inside the porous film (membrane); Figs. 18A and 18C; paragraph 191).  The pores (i.e., through-holes) are arranged in a honeycomb pattern (Fig. 3, Fig. 18A; paragraph 191) with a variation coefficient of pore diameters of the through-holes is 3.5 percent (Fig. 18C; paragraph 191; i.e., where a variation coefficient of opening diameters of the through-holes is less than or equal to 10 percent).  Hongo also teaches porosity of the porous film (membrane) is 53 percent (i.e., porosity of the porous membrane is greater than or equal to 50 percent; paragraph 191). 
Regarding claims 3 and 6, Hongo teaches that the pores (i.e., through-holes) have flattened shapes in plan view including a major axis and a minor axis (item 502; i.e., the pores have flattened shapes in plan view and a major axis and a minor axis; Figs. 18A and 18B; paragraph 191).  It would have been within the purview of one of ordinary skill in the art to have modified the Hoganson blood vessel model to have through-holes that have flattened shapes in plan view including a major axis and a minor axis since Hongo teaches providing a porous film (membrane) with honeycomb pattern pores that is used to separate two microfluidic channels for a separation method with improved separation accuracy in a microchannel (microfluidic) device (Hongo; Fig. 16; paragraph 28; paragraphs 126-128).
Regarding claims 3 and 6, it would have been obvious to a person of ordinary skill in the art before the invention was filed to modify the blood vessel model of Hoganson by providing honeycomb-shaped communication holes within the membrane (e.g. a shape with a major and minor axis) having a variation coefficient of opening diameters less than or equal to 10% and have a porosity greater than or equal to 50% as taught in Hongo. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because both Hoganson and Hongo are directed towards related microfluidic devices. The skilled artisan would have been motivated to do so because by providing honeycombed communication holes within the membrane, since in doing so would provide an advantage to the Hoganson blood vessel model by providing a porous film (membrane) with different designs (such as a honeycomb pattern) which can be used in a separation method with improved separation accuracy in a microchannel (microfluidic) device.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Hoganson applied to 1 above, further in view of Rizk et al. (US 2011/0189475; cited in the IDS dated 12/5/2019) and Tada et al. (US 2006/0178480).
The teachings of Hoganson are relied upon as set forth above.
Regarding claim 5, Hoganson does not explicitly teach a tensile elongation at break of the porous membrane is greater than or equal to 50%, and a stress required for 10% elongation of the porous membrane is less than or equal to 1000 gf/mm2.
Rizk teaches known polymeric films (porous membranes) where the tensile elongation at break of the polymeric film (porous membrane) is 10 to 500 percent and a tensile strength greater than 5500 gf/mm2 (paragraphs 14, 16 and 161; i.e., the tensile elongation at break of the porous membrane is greater than or equal to 50 percent). 
Tada also teaches known porous membranes (e.g., vinylidene fluoride resins) can have a thickness ordinarily in the range of 5-800 μm, a porosity of 55-90%, a tensile strength of at least 5 MPa (i.e., at least 510 gf/mm2), an elongation at break of at least 5% (i.e.,  5% or greater which includes 50% or more), a tensile yield stress of at least 5 MPa (i.e., at least 510 gf/mm2, which is less than 1000 gf/mm2), a yield elongation of at least 3% (which includes at least 10%; i.e., porous membranes with the claimed properties were known; paragraphs 21-24 and 44).
A person of ordinary skill in the art would have been motivated to substitute the porous membranes of Rizk and Tada for the membrane in Hoganson since both Rizk and Tada teach known porous membranes with known membrane strength properties, where such known polymeric membranes would provide a strong separation barrier to which cells could adhere to within the blood vessel model. 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the porous membranes of Rizk and Tada for the membrane in Hoganson since in doing so would provide an advantage to Hoganson by expanding the blood vessel model to different known polymeric porous membranes with different strength properties for cells to adhered to where such polymeric porous membranes would allow different pressure rates or flow rates within the blood vessel model. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments on pages 2-6 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 2-4 of the reply, Applicant alleges that Hoganson is deficient by not teaching any opening coverage ratio. This is not found persuasive of error because while Applicant’s definition at ¶0050 of the specification has been fully considered, this definition is synonymous for the plain meaning of “porosity” as appended to the modified obviousness rejection set forth above. While Applicant’s definition relies upon a calculation of surface area ratio and the plain meaning of “porosity” as well as Applicant’s definition at ¶0055 rely upon a calculation of volume ratio, both instances rely upon a ratio of void(s) divided by the non-void(s) in the porous material and there is nothing of record to suggest any minor differences the in the mathematical differences in calculating the porosity of the claimed blood vessel model device otherwise imparts any non-obvious structure and/or function to said device.
Applicant’s remaining arguments on pages 4-6 of the reply are acknowledged, but not found persuasive of error. To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations (such as unexpected results) must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations, see M.P.E.P. § 716.01(b). In this case, Applicant’s remaining arguments do not appear to make any comparison to the claimed device nor the teachings of Hoganson, which only differs from the claimed device by teaching 11% porosity but then expressly considers a porosity range that reads on the claims.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653